EXHIBIT 99.1 VIGNETTE REPORTS SECOND QUARTER 2 Q2 marks fourth consecutive quarter of increased operating profit versus prior year AUSTIN, Texas— July 26, 2007— Vignette Corporation (NASDAQ:VIGN) today announced second quarter GAAP net income increased a significant 371% over the second quarter of 2006. Vignette’s GAAP net income for the quarter was $4.0 million and diluted EPS was $0.14, versus $0.9 million and $0.03 in the same quarter of last year. Total revenue for the quarter was $48.0 million, down 1.6% from the second quarter of 2006. Vignette’s non-GAAP net income increased 66% over the second quarter of 2006. Vignette's non-GAAP net income for the quarter was $6.6 million and non-GAAP net income per share was $0.23, versus $4.0 million and $0.13 in the same quarter of last year. Non-GAAP results exclude purchased in-process research and development, acquisition-related charges, stock option expense, amortization expense for certain intangible assets and one-time charges and gains. "We continue to show strong operating progress and performance,” said Mike Aviles, president and chief executive officer at Vignette. "We are making solid progress on sales force productivity, partner program effectiveness and product innovation. We remain focused on driving license revenue growth and bringing to market world-class, innovative solutions that deliver meaningful and profitable customer experiences." During the quarter, Vignette generated $7.7 million of cash flow from operations. Also during the quarter, Vignette transferred $11.7 million from cash and short term investments to long-term investments as part of its overall cash investment program. The combination of strong positive cash flow from operations, the transfer to long-term investments and the repurchase of Vignette common stock resulted in a net $21.7 million reduction in cash and short term investments over the prior quarter and a balance of $167 million at quarter end. New Business Vignette recognized orders from new and existing customers during the quarter including ALSAC/St. Jude Children’s Research Hospital, Avnet Inc., Atlantic Health Systems Inc., Bituminous Casualty Corporation and its affiliates, County of Santa Clara, Fortis Financial, GetConnected Inc., Global Brand Consulting LLC, Houston Community College System, HRB Management Inc. and its affiliates, Legislative Counsel of California, News Interactive, Shared Technology Services Group Inc., TNL PCS S/A - OI, Vermont Student Assistance Corporation and Worldcare Inc. Product Enhancements During the quarter Vignette released product updates focused on helping organizations enhance the online customer experience and provide greater service. Vignette Collaboration captures, shares and reuses information across disparate geographic and organizational boundaries. The latest version seamlessly integrates with Vignette Content and Vignette Portal and features support for RSS, wikis and blogs. The enhanced version of Vignette Dialog, which helps marketing organizations automate their communication and connections with their audiences, offers improved usability for marketers and improved overall product performance. Vignette Analyst Day Industry analysts from numerous firms attended Vignette Analyst Day 2007 on May 30th in Boston.Analyst Day provides some of the world’s most influential analysts with direct access to Vignette executives and customers. During the event, Vignette laid out the execution strategies and vision for its innovation roadmap and Customer Experience Management platform. Customers participating in Analyst Day included Marriott International Inc., Martha Stewart Living Omnimedia, Fallon Clinic, OneBeacon Insurance Company and State Employees’
